

Williams Multifamily Acquisition Venture, LLC
c/o Williams Realty Advisors, LLC
One Overton Park
3625 Cumberland Blvd.
Suite 400
Atlanta, Georgia 30339




January 18, 2013




By PDF/Email


OREC (Williams) Holdings, Inc.
c/o Oxford Properties Group
320 Park Avenue, 17th Floor
New York NY 10022
Attention: Neil Jacob
Email: njacob@oxfordproperties.com


Williams Multifamily Acquisition GP, LLC c/o Williams Realty Advisors, LLC
One Overton Park
3625 Cumberland Blvd.
Suite 400
Atlanta, Georgia 30339
Facsimile No.: (770) 818-4101
Attn: John A. Williams




Oxford Properties Group
c/o OPGI Management Limited Partnership
Royal Bank Plaza, North Tower
200 Bay Street, Suite 900
Toronto, Ontario M5J 2J2
Attention: Gawain Smart
E-mail: gsmart@oxfordproperties.com


Kilpatrick Townsend & Stockton LLP
1100 Peachtree Street
Suite 2800
Atlanta, GA 30309
Facsimile No.: (404) 541-3402
Attn: David A. Stockton, Esq.


DLA Piper US LLP (US)
33 Arch Street
Boston, Massachusetts 02110
Facsimile No.: (617) 406-6129
Attn: John L. Sullivan, Esq.


 

Re:     Williams Lake Cameron Option Exercise Notice
Ladies and Gentlemen:    
Reference is also made to that certain Liquidation Agreement dated as of January
18, 2013 by and among Williams Multifamily Acquisition Fund, L.P., OREC
(Williams) Holdings, Inc.,



--------------------------------------------------------------------------------



Williams Multifamily Acquisition GP, LLC, Williams Multifamily Acquisition
Venture, LLC, and Williams Realty Advisors, LLC (the “Liquidation Agreement”).
Capitalized terms used herein and not otherwise defined have the meanings
ascribed to them in the Liquidation Agreement.
This letter constitutes the Williams Lake Cameron Option Exercise Notice from
the Williams LP pursuant to Section 2.6 of the Liquidation Agreement.
1. The undersigned Williams LP irrevocably and unconditionally elects to cause
the Williams Purchaser to acquire the Lake Cameron REIT Shares for the Lake
Cameron Purchase Price on the Final Williams Option Closing Date. The Lake
Cameron Purchase Price payable by the Williams Purchaser on the Final Williams
Option Closing Date is $12,877,659.66.
2. The undersigned Williams LP irrevocably and unconditionally designates the
entity shown below as the Williams Purchaser for purposes of the Liquidation
Agreement.
Preferred Apartment Communities Operating Partnership, L.P.
3.      The undersigned Williams LP irrevocably and unconditionally designates
January 23, 2013 as the Final Williams Option Closing Date.
The Williams Purchaser hereby covenants and agrees to acquire the Final Williams
Option REIT for the Lake Cameron Purchase Price on the Final Williams Option
Closing Date. The Williams Purchaser hereby further covenants and agrees to be
bound by all applicable terms of the Liquidation Agreement, including without
limitation all obligations relating to the calculation of, and the making of
payments with respect to, the Net Price Adjustment for the Final Williams Option
REIT.
This Williams Lake Cameron Option Exercise Notice is irrevocable and may only be
amended or revoked by a written notice to the Escrow Agent executed by both
Oxford and the Williams Partners.
[balance of page left blank]



--------------------------------------------------------------------------------





Thank you for your attention to this matter.


Sincerely,
WILLIAMS MULTIFAMILY ACQUISITION VENTURE, LLC


By:/s/ John A. Williams
Name: John A. Williams
Title: Chief Executive Officer of Williams Realty Advisors, its Manager





PREFERRED APARTMENT COMMUNITIES OPERATING PARTNERSHIP, L.P.
By: Preferred Apartment Advisors, LLC, its Agent


By:/s/ John A. Williams
Name: John A. Williams
Title: Chief Executive Officer






